DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-13, 15-16, 18-19 and 21 are pending in this application.
Claims 1-4, 6-13, 15-16, 18-19 and 21 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Medley on 02/19/2021.
Claim 21 is amended as: 

first and second switches connected to the transformer to supply power to the transformer; and
first and second capacitors connected in series, the first capacitor is connected to the first switch and the second capacitor is connected to the second switch;
a controller connected to the first and second switches and arranged to, during startup of the converter, switch the first switch with a variable duty cycle and switch the second switch with either a fixed duty cycle or a variable duty cycle with pulses larger than pulses of the variable duty cycle of the first switch; and 
a bleed device arranged to set initial conditions of the converter before startup of the converter by discharging the second capacitor before startup; and a secondary circuit connected to the secondary windings and not including an inductor; wherein the converter is an LLC converter; and the first and second capacitors are split resonant capacitors.

Allowable Subject Matter
Claims 1-4, 6-13, 15-16, 18-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A converter with soft start comprising: a transformer; first and second switches connected to the transformer to supply power to the transformer; first and second capacitors connected in series, the first capacitor is connected to the first switch and the second capacitor is connected to the second switch; a controller connected to the first and second switches and arranged to, during startup of the converter, switch the first switch with a variable duty cycle wherein the converter is an LLC converter; and the first and the second capacitors are split resonant capacitors.
Claims 2-4, 6-13 and 15 are allowable based on their dependency on claim 1.
Regarding claim 16, the prior art of record in combination does not disclose the limitation: A soft-start method for a converter comprising the steps of: providing a converter that includes: a transformer; first and second switches connected to the transformer to supply power to the transformer; and first and second capacitors connected in series, the first capacitor is connected to the first switch and the second capacitor is connected to the second switch; before startup of the converter, using a bleed device to set initial conditions of the converter by discharging the second capacitor before startup; and during startup of the converter, switching the first switch with a variable duty cycle and switching the second switch with either a fixed duty cycle or a variable duty cycle with pulses larger than pulses of the variable duty cycle of the first switch; wherein Application No. 14/650,632January 4, 2021Reply to the Office Action dated August 3, 2020Page 5 of 12 the converter is an LLC converter; and the first and the second capacitors are split resonant capacitors.
Claims 18 and 19 are allowable based on their dependency on claim 16.
Regarding claim 21, the prior art of record in combination does not disclose the limitation: A converter with soft start comprising: a transformer including primary and secondary windings; a primary circuit connected to the primary windings and including: first and second switches connected to the transformer to supply power to the transformer; wherein the converter is an LLC converter; and the first and second capacitors are split resonant capacitors. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                                           Supervisory Patent Examiner, Art Unit 2839